DISSENTING OPINION.
It is a cardinal principle in the construction of contracts, wills, and deeds that every word or clause in the contract or deed must be given a meaning of weight and importance, if reasonably possible, or, as otherwise stated, no word or clause is to be stricken therefrom so long as it is reasonably possible to construe the contract so as to retain therein the questioned word or clause as having some real effect. Among the numerous cases and texts to that effect there may be cited Dunn v. Stratton, 160 Miss. 1, 133 So. 140; Southern Ry. Co. v. Anderson,158 Miss. 543, 130 So. 743; Shapleigh Hardware Co. v. Spiro, *Page 254 141 Miss. 38, 106 So. 209, 44 A.L.R. 393; Harris v. Townsend,101 Miss. 590, 58 So. 529; 12 Am. Jur., pp. 774, 775; 16 Am. Jur., pp. 534, 535.
What has been done here by the majority is simply to strike out of the deed the clause, "less and except one-half of all mineral rights." When all that is said by the majority is pursued through to the end, what comes out at the end is that the clause, so far as its actual effect is concerned, amounts to the same as if it had never been inserted in the deed at all. Strike out the clause and it produces the same result precisely which the majority reaches. And it is a mere plausibility, as I respectfully submit, that the majority seeks to submerge the clause in the supposed warranty. But Fatherree did not warrant any definite interest in the land; he conveyed and warranted only his undivided interest, which was a warranty only that he had some interest, and it was perfectly consistent with that warranty that he should retain, as he did, a half interest in all mineral rights then owned by him, which, without the reservation or exception, would have gone with the conveyance — an interest which he did retain but which the Court now takes away from him, and which in my opinion ought not to be done.
Smith, C.J., concurs in this dissent.